Citation Nr: 0410345	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-16 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on appeal.  
The veteran, who had active service from November 1941 to October 
1945, appealed that decision to BVA, and the case was remanded to 
the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  The veteran's bilateral hearing loss and tinnitus are causally 
or etiologically related to the acoustic trauma he was exposed to 
during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2003).  

2.  Tinnitus was incurred during active service. 38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became law in 
November 2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to assist 
the claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

The Board notes further, that the United States Court of Appeals 
for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

The veteran filed this claim for service connection in March 2001.  
Thereafter, in a rating decision dated in February 2002 the 
benefits were denied.  Only after those rating actions were 
promulgated did the AOJ, in a March 2004 letter, specifically 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate a claim for service connection, 
as well as what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in his 
possession that pertains to the claim.  However, the Board also 
notes that the record indicates that prior to that time the 
appellant had been apprised of what evidence would be necessary to 
substantiate the claims, as well as informed of the division of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
regard, the Board notes that an August 2001 letter informed the 
veteran that VA would obtain his VA medical records and military 
service records as well as schedule him for a VA examination if 
appropriate.  The letter also advised the veteran to notify the RO 
of the dates and locations of any treatment he may have received 
for his claimed disabilities.  Additionally, the appellant had 
been provided with a copy of the rating decision dated in February 
2002, setting forth the general requirements of the law, the 
evidence considered, and the reasons why his claim was denied.  
The general advisement and the pertinent laws and regulations were 
reiterated in a Statement of the Case dated in April 2003.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudications denying the 
claim, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421-422.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant."). 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
There is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369, 
1373 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.").  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in March 2004 was not given prior 
to the first AOJ adjudications of the claim, the notice was 
provided by the AOJ prior to the most recent transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Further, any 
deficiency in the timing of the notice is rendered moot by virtue 
of the Board's fully favorable decision this date.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
However, the Board also acknowledges that VA's Office of General 
Counsel (OGC) recently issued an opinion on the issue of the 
"fourth element."  In VAOPGCPREC 1-2004, the OGC held that the 
requirement that VA include such a request as part of the notice 
provided to a claimant under those provisions is obiter dictum and 
is not binding on VA.  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim through the 
documents described above.  All the VCAA requires is that the duty 
to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless error.  

VA has also conducted necessary medical inquiry in an effort to 
substantiate the claims.  38 U.S.C.A. § 5103A (d).  The appellant 
was afforded a VA medical examination in October 2001, which was 
conducted by a physician who reviewed the appellant's claims 
folder and rendered relevant opinions as to issues under 
consideration.  

The Board finds that VA has done everything reasonably possible to 
assist the appellant.  In the circumstances of this case, 
additional efforts to assist the appellant in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  VA 
has satisfied its duties to inform and assist the appellant at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the appellant has pointed 
to no other evidence that has not been obtained, the Board finds 
that the record is ready for appellate review.  Moreover, the 
Board notes that any deficiencies in VA compliance with the VCAA 
notice or development requirements are not prejudicial to the 
veteran by virtue of the complete grant of benefits sought on 
appeal as discussed below.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


Background and Evidence

Service records show that the veteran had active service from 
November 1941 to October 1945 with the Headquarters Company, 
Combat Command "A", 16th Armored Division.  His military 
occupational specialty was listed as cook, and he was shown to 
have military qualification as a rifle marksman and carbine 
marksman.  The veteran had foreign service from November 1943 to 
October 1945, and he was present at battles and campaigns in 
Normandy, Northern France, Rhineland, and Central Europe.  He was 
awarded the European, African, Middle Eastern (EAME) Theater 
Ribbon with four bronze stars and one bronze service arrowhead as 
well as an American Defense Service Medal.

Although the RO requested the veteran's complete service medical 
records, reports of his enlistment and separation examinations are 
not associated with the claims file.  His service medical records 
do indicate that he served with the 186th Field Artillery 
Battalion.  

VA outpatient records dated in November 1999 document an 
audiological evaluation of the veteran during which the 
audiologist found the veteran to have moderate to severe, sloping 
to profound sensorineural hearing loss with poor word recognition.  
The audiologist also commented that the veteran had a history of 
noise exposure in the military and that his hearing loss was 
likely as not related to his military noise exposure.  

The veteran was afforded a VA examination in October 2001 for the 
purpose of determining the nature and etiology of his bilateral 
hearing loss and tinnitus.  The veteran told the VA examiner that 
he had gradual hearing loss since the 1940s and that his military 
noise exposure included five years in the field artillery during 
World War II with nights of continuous firing of 155 Howitzers and 
other big guns.  He further reported limited occupational noise 
exposure to loud machinery and denied recreational noise exposure.  
In addition, the veteran described frequent bilateral tinnitus 
that sounded like crickets and bells ringing, which also began in 
the 1940s.  He did not have tinnitus at the time of the evaluation 
for matching.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
80
90
105
105
LEFT
60
75
90
105
105

Speech audiometry revealed speech recognition ability of eight 
percent in the right ear and of zero in the left ear.  The 
examiner diagnosed the veteran with moderate to profound 
sensorineural hearing loss with extremely poor word recognition.  
He further commented that it is likely that the tinnitus and 
hearing loss were related at least in part to the veteran's 
military noise exposure.

In his Notice of Disagreement dated in March 2003, the veteran 
stated that he had served as a cook for only one week at the very 
end of the war when the fighting was over and claimed that he 
spent the entire four years of his service on the battlefield as a 
gunner in the 16th Armored Division, Headquarters Company Combat 
Command "A."  He indicated that he had operated a 155 Howitzer on 
a tripod during World War II and that he was promoted to number 
one gunner.  He also related that he had hearing loss as soon as 
he separated from service, but did not believe he had the right to 
complain.  

In his VA Form 9 dated in June 2003, the veteran reiterated his 
contentions and further related that his hearing loss did not 
suddenly develop when he sought treatment 30 years after service.  
He had been taught not to complain and knew that others had 
suffered worse disabilities during the war.  At first, he tried to 
hide his hearing loss and thought it might improve.  His family 
eventually forced him to seek treatment.

In VA Form 646 dated in June 2003, the veteran's representative 
indicated that the veteran served in four campaigns during World 
War II and that he was awarded the EAME Theater Ribbon with four 
bronze stars with one bronze service arrowhead device.  He stated 
that these awards are given to veterans who served in a combat 
zone of a battle or campaign.  As such, he argued that the veteran 
is a combat veteran and that the provisions of 38 U.S.C.A. § 
1154(b) should govern.

The veteran's representative also submitted a written brief 
presentation to the Board in April 2004, which again claimed that 
the veteran engaged in combat with the enemy.  The representative 
further argued that the RO did not comply with the VCAA's duties 
to notify and to assist and that there was also a heightened duty 
when a veteran's service medical records are incomplete or 
destroyed.  



Law and Analysis

The veteran contends that he is entitled to service connection for 
bilateral hearing loss and tinnitus.  More specifically, the 
veteran claims that his current hearing loss is related to the 
noise he was exposed to while serving in the artillery during 
World War II.

Applicable law provides that service connection will be granted if 
it is shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval, or 
air service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Certain chronic diseases, such as sensorineural hearing 
loss, are presumed to have been incurred in or aggravated in 
service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(b).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 
C.F.R. § 3.303(a).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even though 
there is no official record of such incurrence or aggravation.  
Every reasonable doubt shall be resolved in favor of the veteran.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  "Satisfactory 
evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 
392 (1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but eases the combat veteran's 
burden of demonstrating the occurrence of some inservice incident 
to which the current disability may be connected.  Clyburn v. 
West, 12 Vet. App. 296, 303 (1999); Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  "Section 1154(b) provides a factual basis upon 
which a determination can be made that a particular . . . injury 
was incurred . . . in service but not a basis to link 
etiologically the [injury] in service to the current condition."  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra.).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.  

When the evidence in this case is considered under the laws and 
regulations set forth above, the Board finds that the veteran has 
established service connection for hearing loss and tinnitus.  The 
record clearly demonstrates that the veteran currently has these 
disabilities.  However, the question remains as to whether the 
veteran was exposed to acoustic trauma during his period of 
service and whether his current disabilities are related to such 
noise exposure.  

The veteran has argued that he was exposed to acoustic trauma 
while serving in the artillery.  Although the veteran's service 
records list his military occupational specialty as a cook, the 
Board also observes that his DD 214 credits him with battles and 
campaigns at Normandy, Northern France, Rhineland, and Central 
Europe.  He is also in receipt of the EAME Theater Ribbon with 4 
bronze stars and one bronze arrowhead device.  While generally 
campaign ribbons and their appurtenances only signify that an 
individual was in the general "war zone", the award of the 
arrowhead device may in this case be supportive of the veteran's 
contentions.  Further, the campaign credits indicate the 
likelihood of combat exposure.  He served during World War II with 
the Headquarters Company, Combat Command "A", 16th Armored 
Division and service records indicate that he also served with the 
186th Field Artillery Battalion.  The veteran has also submitted 
an Army Commendation Letter dated May 9, 1945 issued for 
outstanding performance of the "V Corps" during World War II and 
detailing the military actions of V Corps since landing on Omaha 
Beach one year earlier.  As noted above, the Board must give due 
consideration to the supporting evidence in this case in light of 
the places, types and circumstances of service as evidenced by the 
various records referenced above and all pertinent medical and lay 
evidence.  The Board finds the veteran's statements regarding his 
exposure to acoustic trauma in service to be credible in light of 
all the evidence of record.  Resolving all reasonable doubt in the 
veteran's favor, the Board concludes that the veteran was exposed 
to acoustic trauma during service.  38 U.S.C.A. §§ 1154, 5107(b) 
(West 2002)); 38 C.F.R. § 3.102.  

The question then remaining is whether the veteran's current 
bilateral hearing loss and tinnitus are related to his noise 
exposure during service.  Although the veteran was not treated for 
or diagnosed with bilateral hearing loss and tinnitus during 
service, the Board notes that the veteran's service medical 
records are incomplete.  Further, although both disorders were 
diagnosed many years after service, the Board notes that there are 
two medical opinions associated with the claims file that pertain 
to the etiology of his disabilities.  In this regard, the Board 
observes that the veteran was provided an audiological evaluation 
in November 1999 during which the audiologist commented that the 
veteran's hearing loss was likely as not related to his military 
noise exposure.  In addition, the October 2001 VA examiner stated 
that it was likely that the veteran's hearing loss and tinnitus 
were related at least in part to his military noise exposure 
history.  There is no evidence that indicates otherwise.  
Therefore, the Board is of the opinion that the veteran's 
bilateral hearing loss and tinnitus are related to his military 
noise exposure.

Based on the evidence of record, the Board finds that the veteran 
was exposed to acoustic trauma during service and that his current 
bilateral hearing loss and tinnitus are related to that noise 
exposure.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



